Citation Nr: 0947882	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  03-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability on a basis other than as a residual of a 
ruptured ear drum.

2.  Entitlement to service connection for tinnitus on a basis 
other than as a residual of a ruptured ear drum.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a ruptured ear drum, including hearing loss and 
tinnitus, and if so, whether service connection should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The Veteran's appeal was previously before the Board in 
January 2004, November 2006, and June 2008, at which times 
the Board remanded the case for further action by the RO or 
the Appeals Management Center (AMC).

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for residuals of ruptured ear drum, including 
hearing loss and tinnitus, is decided herein, whereas the 
issues of entitlement to service connection for hearing loss 
and tinnitus, both on a direct basis and as a residual of 
ruptured ear drum, are addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed January 1976 rating decision, the 
originating agency denied a claim for service connection for 
residuals of a ruptured eardrum.

2.  The evidence received since the January 1976 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
or cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for residuals of ruptured ear drum, 
including hearing loss and tinnitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).



Analysis

Service connection for residuals of a ruptured eardrum was 
denied in an unappealed January 1976 rating decision.  The RO 
noted no evidence of ruptured ear drum in service or hearing 
loss at any time.  

The evidence received since the January 1976 rating decision 
includes a VA examination report showing a diagnosis of 
hearing loss and tinnitus, as well as a statement from the 
Veteran's comrade, C.L.C., who in September 2006 stated that 
he recalled that the Veteran ruptured his eardrum in service 
while firing a 50 caliber machine gun.  He recalled that the 
Veteran was hospitalized for two weeks.  Additional lay 
statements attesting to hearing loss since service were 
received in July 2009.  

The Board finds that the 2006 statement from a comrade is new 
because it relates to an unestablished fact, in service ear 
rupture.  Also, the diagnoses of hearing loss and tinnitus 
are new and shows current disability, which was not shown in 
January 1976.  Moreover, this evidence is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
presented to reopen the claim.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for residuals 
of ruptured ear drum, to include bilateral hearing loss 
disability and tinnitus, is granted.


REMAND

The Veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus, on a direct basis and as 
a residual of ruptured eardrum.  A previous VA examination 
was conducted without presumption of eardrum perforation in 
service.  Since the evidence confirms that the Veteran 
currently has hearing loss and tinnitus and since it 
indicates that perforated eardrum occurred in service, a new 
VA examination is necessary so that a medical nexus opinion 
may be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine 
whether he has any residuals of a 
ruptured ear drum and the nature and 
etiology of his hearing loss and 
tinnitus.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based on the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's hearing 
loss and tinnitus are etiologically 
related to his active service, to include 
his presumed perforated eardrum in 
service.  The examiner should also opine 
as to whether there are any other 
residuals of ruptured eardrum.  The 
rationale for each opinion expressed must 
also be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


